Landon, J.
Section 2374 specifies the grounds upon which an order vacating the award- can be made. The referee’s report negatives the existence of any of these grounds. We have examined the testimony taken by him, and concur with him in opinion. No doubt the arbitration was conducted according to methods unlike those which prevail in the trial of causes, but the parties preferred such methods. They selected a relative for arbitrator, one who had long known them both, and had some knowledge of their dealings with each other. The hearings were had free from the restraints, formalities, and technicalities of courts, against which the parties were entitled to indulge *192their prejudices, and act accordingly. Sprott was greatly disappointed in the result, and quite naturally seeks to escape from it. The learned special term seemed to think that gross injustice had been done him in the award, and therefore concluded that the evidence adduced for the purpose of showing partiality on the part of the arbitrator ought to prevail. We do not assent to this reasoning. We cannot, upon the assumption of error in judgment, convict the arbitrator of partiality. To do so would be unjust to the arbitrator, and an assumption, by indirection, of a general jurisdiction to review awards which is not conferred by the statute, and is denied by the authorities. The court possesses no general supervisory power over awards, and, if arbitrators keep within their jurisdiction, their award will not be set aside because they have erred in judgment either in fact or in law. Arbitrators, unless restricted by the submission, may disregard strict rules of evidence, and decide according to their sense of equity. Fudickar v. Insurance Co., 62 N. Y. 392; Masury v. Whiton, 111 N. Y. 679, 18 N. E. Rep. 638; Sweet v. Morrison, 116 N. Y. 19, 22 N. E. Rep. 276; Hoffman v. De Graaf, 109 N. Y. 638, 16 N. E. Rep. 357. The parties by their submission agreed to accept the award, and that agreement must prevail, unless the complaining party can maintain the burden of showing that it has not been fully and honestly complied with, or that his right to a full and fair investigation and hearing has not been allowed. We think that the attempt to impeach this award has failed. Some questions of practice in respect to the hearing of the motion are presented by the appellant which we do not think it needful to consider. The order should be reversed, with $10 costs and disbursements, and the motion to'Vacate denied, with $10 costs- and disbursements. All concur.